Citation Nr: 1441203	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-15 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a lumbar spine disorder.

5.  Entitlement to a disability rating for rhinitis in excess of 0 percent. 

6.  Entitlement to a disability rating for a cervical spine disorder in excess of 10 percent. 

7.  Entitlement to a disability rating for bilateral pes planus in excess of 10 percent. 

8.  Entitlement to a disability rating for scars of the left eye and scalp in excess of 0 percent. 

9.  Entitlement to a disability rating for headaches in excess of 10 percent. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from January 1996 to October 2007.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the RO in Montgomery, Alabama.

In February 2014, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge, and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2013).  A transcript of the hearing is associated with the claims file.

The Veteran submitted additional private records after the March 2011 statement of the case was issued.  The Veteran also obtained copies of all of his VA medical records from the Loma Linda VA Medical Center and submitted those copies to the Board in April 2014.  While the majority of these records are duplicates of evidence already in the claims file, some records post-date the March 2011 statement of the case.  The Veteran included a waiver of his right to have the additional evidence considered initially by the RO.  

In adjudicating this case the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  

The issue of entitlement to service connection for a lumbar spine disorder is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claimed PTSD stressor is related to his fear of hostile military or terrorist activity; a VA psychologist has confirmed that the stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  

2.  Sleep apnea is related to service.

3.  There is no current right knee disorder.

4.  For the entire period of this appeal, the Veteran's rhinitis has been manifested by less than 50-percent obstruction of the nasal passages on each side, without polyps.

5.  For the entire period of this appeal, the Veteran's cervical spine disability has been manifested by forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees, and combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees.

6.  For the entire period of this appeal, the Veteran's bilateral pes planus has been manifested by mild to moderate impairment.

7.  For the entire period of this appeal, the Veteran's scars of the left eye and scalp disability have been manifested by no characteristics of disfigurement and no other criteria for a compensable rating.

8.  For the entire period of this appeal, the Veteran's headaches have been manifested by characteristic prostrating attacks occurring on an average once a month.


CONCLUSIONS OF LAW

1.  PTSD was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  Sleep apnea was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  A right knee disorder was not incurred in service; arthritis is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

4.  The criteria for a disability rating higher than 0 percent for rhinitis have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6522 (2013).

5.  The criteria for a disability rating higher than 10 percent for a cervical spine disorder have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).

6.  The criteria for a disability rating higher than 10 percent for bilateral pes planus have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2013).

7.  The criteria for a disability rating higher than 0 percent for scars of the left eye and scalp have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7800 (2013).

8.  The criteria for a 30 percent disability rating for headaches are met; the criteria for a rating in excess of 30 percent have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection-PTSD

The Veteran is seeking service connection for PTSD, which he asserts was caused by his service in Iraq.  The claim was denied by the RO based on the inability of the RO to verify any of the Veteran's claimed stressors.  A diagnosis of PTSD was acknowledged by the RO.  

During the course of the Veteran's pursuit of his PTSD claim, the regulation governing service connection for PTSD was amended.  It now provides that, if a stressor claimed by a veteran is related to such veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

For purposes of this new provision, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

The amendment to 38 C.F.R. § 3.304(f) is expressly applicable to claims that were appealed to the Board before July 12, 2010, but have not been decided by the Board as of July 12, 2010.  Thus, the amendment is applicable to this claim. 

After a review of all of the evidence in this case, the Board finds that the Veteran currently has PTSD that is related to his fear of hostile military or terrorist activity.  

Just nine days following service separation on October 31, 2007, the Veteran was seen at VA for a Social Work Combat Veteran Initial Assessment later on November 9, 2007.  A PTSD screen was positive at that time.  On November 18, 2007, the Veteran was brought to the E.R. by his sister who reported that he was suicidal and homicidal.  The Veteran was intoxicated, and the diagnosis was alcohol abuse and depression NOS.  A Mental Health Progress Note of that date includes the Veteran's account that he drinks to mask other symptoms or to get away from thoughts about his combat days.  

A few weeks later, a December 5, 2007 Mental Health Intake Note includes a diagnosis of PTSD based on the Veteran's report of dealing with injured soldiers during his time in service.  A December 19, 2007 Psychologist Outpatient note also includes a provisional diagnosis of PTSD.  

An April 2008 Mental Health Progress Note includes a diagnosis by a VA clinical psychologist of mild PTSD manifested by recurrent and intrusive thoughts and distressing dreams about the Veteran's war zone experiences.  

The Veteran was afforded a VA examination in June 2008 at which time a VA psychologist diagnosed, among other things, PTSD due to stressors of being around severely wounded and burned soldiers in Kuwait, presence in a combat zone in Iraq, and exposure to frequent mortar attacks and IED explosions.  

The Board finds that the stressors claimed by the Veteran are related to his fear of hostile military or terrorist activity.  Moreover a VA psychologist has confirmed that the claimed stressors are adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressors.  Accordingly, the Board concludes that service connection for PTSD is warranted.  

The June 2008 VA examination report contains a finding that current diagnoses of major depression and alcohol abuse are related to the PTSD diagnosis.  The Veteran's private psychiatrist provided an opinion in March 2014 that the alcohol use is not the primary disorder, but is in response to the anxiety and mood symptoms.  Accordingly, the grant of service connection for PTSD encompasses those diagnoses as well.  

Service Connection-Sleep Apnea

The Veteran is seeking service connection for sleep apnea.  He contends that he currently has sleep apnea and that he had similar symptoms in service.  Indeed, he contends that he was treated for sleep apnea in service.  

While the service records do not show any specific treatment for this condition, the Veteran is certainly competent to report his symptoms as they come to him through his senses.  His report of experiencing symptoms of sleep apnea in service is competent evidence.  Moreover, it is also credible evidence as it is corroborated by the close temporal proximity of the initial diagnosis.  A November 19, 2007 VA outpatient treatment record notes a prior medical history of probable sleep apnea.  This record is 19 days after service separation.  A September 2008 sleep study confirmed the diagnosis of obstructive sleep apnea.  

As there is competent evidence of a current diagnosis of sleep apnea, competent and credible lay testimony relating the symptoms of sleep apnea to service, and a probable diagnosis of the condition within days of service separation, the Board finds that the evidence in favor of the claim has attained the point of relative equipoise with the evidence against the claim.  Resolving all reasonable doubt in favor of the claim, the Board concludes that service connection for sleep apnea is warranted.  

Service Connection-Right Knee

The Veteran is seeking service connection for a right knee disorder.  The Board notes that service connection has already been granted for a scar of the right knee associated with a motor vehicle accident in service.  The Veteran has not asserted that there is any currently diagnosed right knee disorder other than the scar.  

The Veteran testified at the hearing that he had sustained minor injuries to his right knee throughout his service, but did not believe there was a diagnosis for the right knee.  He reported to a VA joints examiner in June 2008 that he had experienced intermittent pain in the right knee since service.  The examiner reported a normal examination.  Specifically, the examiner found no arthritis, and no abnormality of patella, meniscus, tendon, or bursa.  X-rays were normal.  The examiner also reported essentially normal range of motion without pain.  The diagnosis was a resolved right knee contusion.  

The Veterans' Court has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection to cases where such in-service disease or injury has resulted in disability.  See 38 U.S.C.A. § 1110.  As established by the Veterans' Court, the definition comports with the everyday understanding of disability, which is defined as an "inability to pursue an occupation because of physical or mental impairment."  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

While VA law does not require a diagnosis in all cases, there must be a sufficient evidentiary basis to conclude that a chronic disability exists.  A layperson is competent to describe observable symptoms such as pain, as well as the time of onset, circumstances of onset, and frequency and severity of pain.  This evidence may be sufficient to link a subsequent diagnosis or finding of a chronic disability to an in-service injury.  However, medical knowledge is generally required to determine whether symptomatology such as pain is a manifestation of chronic disability and to explain the physiologic basis for such symptomatology.  Even where medical knowledge is not required, it naturally carries significant probative weight in the determination as to whether a current disability exists.  

In this case, in determining whether a current right knee disability exists, the Board places significant weight on the finding of the June 2008 examiner that the contusion had resolved and that there were no significant effects on occupational activities or daily activities.  This evidence is directly pertinent to the definition of disability cited by the Veterans' Court, and it weighs against a finding that current right knee symptoms of intermittent pain are a manifestation of a current right knee disability.  

Where the evidence does not support a finding of current disability, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As there is no current right knee disability other than the already service-connected scar, the Board finds that service connection for the claimed right knee disorder is not warranted.  

Increased Rating-Rhinitis

The Veteran was discharged from active duty service on October 30, 2007.  The current appeal arises from a claim for service connection received at the RO on November 14, 2007.  In a December 2008 rating decision, the RO granted service connection for rhinitis and assigned an initial rating of 0 percent under Diagnostic Code 6522, effective November 1, 2007.  

Diagnostic Code 6522 provides a 10 percent rating for allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  A 30 percent rating is available where polyps are present.  

The Veteran testified that his symptomatology includes blowing his nose every day year round.  He has not asserted that his rhinitis involves polyps, or a greater than 50-percent obstruction of nasal passage on both sides, or a complete obstruction on one side.  

The Veteran was afforded a VA examination in June 2008, at which time he reported experiencing nasal congestion and a feeling of obstruction with breathing through the nose.  He also reported experiencing seasonal symptoms of a runny nose and watery itchy eyes.  He reports sinus and facial pressure during these times, but reported that he did not require antibiotics.  The examiner found that there was a 30 percent obstruction bilaterally; there were no polyps; the septum was normal; and the turbinates were normal.  The examiner estimated no significant effects on occupational function or daily activities.  The examiner's findings are essentially consistent with the Veteran's assertions.  

Based on the findings reported by the June 2008 VA examiner, the Board concludes that the criteria under Diagnostic Code 6522 for a 10 percent or higher rating for rhinitis are not met.  

The Veteran testified that he also has sinusitis and that he was recently seen by a doctor with a sinus infection and prescribed antibiotics.  He testified that he gests sinus infections three or four times per year.  The Board notes that service connection is not in effect for sinusitis.  The June 2008 VA examiner found that there had been no episodes of sinusitis within the prior 12 months.  The Veteran was advised at the hearing to present evidence that his sinusitis was related to his service-connected rhinitis.  The record was left open for submission of additional evidence.  The Veteran obtained VA treatment records and submitted them to the Board.  However, these records do not relate a diagnosis of sinusitis to the service-connected rhinitis and indeed, do not provide a diagnosis of sinusitis.  Accordingly, a rating under the criteria for sinusitis is not warranted.  

There are also no other appropriate diagnostic codes that would allow for a higher rating.  Diagnostic Code 6502 (septum deviation) provides identical requirements as to obstruction of the nasal passages as Diagnostic Code 6522.  The criteria for bacterial rhinitis, Diagnostic Code 6523, also require greater than 50-percent obstruction of the nasal passage on both sides, or complete obstruction on one side.

As the criteria for a higher rating are not met, and as there are no other appropriate diagnostic codes affording a higher rating, the Board concludes that a rating in excess of 0 percent for rhinitis is not warranted.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Increased Rating-Cervical Spine

In a December 2008 rating decision, the RO granted service connection for chronic cervical strain and assigned an initial rating of 10 percent under Diagnostic Code 5237, effective November 1, 2007.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  Ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include lumbosacral strain (Diagnostic Code 5237).

A 10 percent rating contemplates forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees; or, a combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees; or, muscle spasms, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, a vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating requires forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating requires forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

A 40 percent rating requires unfavorable ankylosis of the entire cervical spine.  

A 100 percent rating requires unfavorable ankylosis of the entire spine.  

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2): (See also Plate V.) 

The report of a VA examination in June 2008 reveals the measurement of forward flexion (active and passive) of the cervical spine to 40 degrees without pain; extension was measured to 45 degrees (active and passive) without pain; right and left flexion were measured to 30 degrees (active and passive) with onset of pain at 30 degrees; right and left rotation were measured to 80 degrees (active and passive) with onset of pain at 80 degrees.  Combined range of motion is calculated as 305 degrees.  

The examiner found that there were no significant occupational effects from the disability.  There was a mild effect on exercise and sports, but no effect on chores, shopping, recreation, traveling, feeding, bathing, dressing, toileting, or grooming.

The Board acknowledges that painful motion of any joint is the equivalent of limited motion.  The Veteran testified that he can turn his head left and right, but that motion is painful.  The Veteran reported to the June 2008 examiner that he experiences neck pain with increased activity or with sleeping in a particular position.  The pain was reported as moderate, and would occur weekly to monthly and last for hours.  The examiner confirmed pain with motion of the cervical spine.

The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable evaluation for painful motion.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, such has already been assigned.  Evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Thus while motion of the Veteran's cervical spine is clearly painful, and while pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40.  

Indeed, all compensable levels under the rating schedule are assigned "with or without symptoms such as pain."  In essence, the Veteran's report of pain is not probative of entitlement to a higher rating where, as here, he is already receiving a compensable rating.  Indeed, the evidence demonstrates no additional functional impairment that would warrant a higher rating than currently assigned.  

The Board also notes findings of the June 2008 examiner that there were no spasms, atrophy, guarding, tenderness, or weakness noted on examination.  The Veteran's posture and head position were normal.  There was no abnormality of spinal curvatures.  These findings are pertinent to the 20 percent rating criteria.  

In addition, the examiner found no ankylosis.  Neurological evaluation of the upper extremities was normal.  

In sum, the Board concludes that the criteria for a rating in excess of 10 percent for the cervical spine disability are not met.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Increased Rating-Pes Planus

In a December 2008 rating decision, the RO granted service connection for pes planus and assigned an initial rating of 10 percent under Diagnostic Code 5276, effective November 1, 2007.  

Diagnostic Code 5276 applies to the condition of acquired flatfoot.  Mild flatfoot with symptoms relieved by built-up shoe or arch support warrant a 0 percent rating.  A 10 percent rating requires moderate flatfoot; weight-bearing line over or medial to great toe, inward bowing of the tendo-achillis, pain on manipulation and use of the feet, bilateral or unilateral.  A 30 percent rating for a bilateral condition requires severe flatfoot; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 50 percent rating for a bilateral condition requires pronounced flatfoot; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances. 

It would appear from the Veteran's testimony and reports to medical professionals who have evaluated him that his symptoms consist of pain on manipulation and use of the feet.  The Veteran testified that his feet hurt, and more so with certain types of shoes with arches built into them already.  In a January 16, 2008 pain assessment, the Veteran complained of pain in the bilateral arches.  A January 29, 2008 podiatric consultation reveals that, after walking for long periods, the Veteran develops pain on the inside part of his foot.  No prior treatment was noted.  The examiner observed a decreased medial arch bilaterally and excessive pronation during the gait cycle with a prominent navicular medially, bilaterally.  The diagnosis was pes planus.  

On VA examination in June 2008, the Veteran complained of pain, swelling, heat, redness, and lack of endurance while walking and standing.  There was no complaint of stiffness or weakness.  The Veteran reported that he was able to stand more than one hour, but less than three hours.  He was able to walk one to three miles.  On examination, there was no objective evidence of painful motion; however, there was objective evidence of tenderness to palpation of the arches.  The condition was described as mild with no significant occupational effects.  There was no objective evidence of instability or weakness.  Exercise and sports were found to be mildly affected.  There was no affect to chores, shopping, recreation, traveling, feeding, bathing, dressing, toileting, grooming, or driving.  

Regarding the specific criteria for a 30 percent rating under Diagnostic Code 5276, the Board finds that the VA examiner's description of a mild condition with no significant occupational effects is probative evidence against a finding of "severe" pes planus, which is required for such a rating.  Moreover, the evidence indicates no deformity such as pronation or abduction.  The VA examiner found no deformity.  The Achilles alignment was normal.  There was no forefoot or midfoot malalignment, and no pronation.  There was no varus or valgus angulation of the os calcis in relationship to the long axis of the tibia/fibula.  Weight bearing line was over the great toe.  

In addition, there was no indication of swelling on use.  The VA examiner found no swelling on examination.  There is also no indication of characteristic callosities.  The VA examiner found no skin abnormalities and noted no objective evidence of abnormal weight bearing.  

In sum, neither the Veteran's description of symptoms nor the objective findings indicates that the criteria for a 30 percent or higher rating are met under Diagnostic Code 5276.  

The Board has considered whether any other diagnostic code would provide a higher rating; however, there are no findings consistent with weak foot, pes cavus, metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of tarsal or metatarsal bones.  The VA examiner specifically found no objective evidence of hammertoes, hallux valgus or rigidus, pes cavus, or malunion or nonunion of the tarsal or metatarsal bones.  

Diagnostic Code 5284 applies to "other" foot injuries.  The Board interprets this as indicating injuries other than those set out in Diagnostic Codes 5276-5283.  Under Diagnostic Code 5284, separate ratings for each foot are contemplated.  However, service connection is in effect for the specific condition of pes planus.  There are no other service-connected foot injuries.  Accordingly, Diagnostic Code 5276, which applies specifically to pes planus, is the most appropriate code for rating the disability.  

The Board acknowledges that the Veteran testified that his pes planus had worsened since the 2008 examination; however, his description of the worsening was that "[m]y feet still hurt."  This describes a continuation of the symptoms reported at the time of the examination and does not provide a reasonable description of worsening that would trigger the duty to obtain a new examination.  

In sum, the Veteran's pes planus is manifested by pain on manipulation and use of the feet productive of mild to moderate overall impairment.  The criteria for a rating in excess of 10 percent are not met.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Increased Rating-Scars

In a December 2008 rating decision, the RO granted service connection for scars of the left eye and scalp and assigned an initial rating of 0 percent under Diagnostic Code 7800, effective November 1, 2007. 

The criteria used to evaluate disabilities of the skin were revised during this appeal, in 2008.  The applicability of the 2008 amendment is specified as follows: "This amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  A veteran whom VA rated before such date under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 of 38 CFR 4.118 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review."  See 73 Fed. Reg. 54708-01.  

As the Veteran's claim was received prior to October 23, 2008, and he has not requested that his disabilities be evaluated under the new criteria, the Board will consider only the pre-2008 criteria.  

Diagnostic Code 7800 addresses involvement of the head, face, or neck.  Under the schedule in effect from August 30, 2002, to October 23, 2008, an 80 percent rating was available with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  A 50 percent rating was available with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  A 30 percent rating required visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  A 10 percent rating was available with one characteristic of disfigurement.

The 8 characteristics of disfigurement are: scar 5 or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  

The Veteran was afforded a VA examination in June 2008.  The examiner noted a scar within the left eyebrow measuring .2 cm by 4 cm, a scar on the right temple going into the hairline measuring .7 cm by 3 cm, a scar on the right cheek measuring .5 cm by 2 cm.  These scars were associated with no tenderness to palpation, no adherence, no limitation of function, no ulceration or tissue loss, no depression or elevation, no disfigurement of head, face, or neck, and normal skin color and texture.  The examiner also noted some asymptomatic scars on the scalp, which were not visible due to hair.  Photographs were reviewed and are consistent with the examiner's assessment.  The examination findings reveal no characteristics of disfigurement and no other criteria necessary for a compensable rating.  

The Board has considered other diagnostic codes pertaining to the skin.  The version of Diagnostic Code 7801 in effect from August 30, 2002, to October 23, 2008 applies to scars, other than head, face, or neck, that are deep or that cause limited motion.  In this case, none of the Veteran's symptoms are like or similar to deep scars, and none cause limited motion.  

Diagnostic Code 7802 requires involvement of an area or areas of 144 sq. in. (1 sq. ft.) (929 sq. cm.), which is not the case here.  

The version of the Diagnostic Code 7803 in effect from August 30, 2002, to October 23, 2008 applies to scars that are unstable.  Here, there is no evidence or assertion of instability of any scars.  

Effective August 30, 2002, Diagnostic Code 7804 applied to scars that are superficial and painful on examination.  A single 10 percent rating was available.  Here, there is no report or assertion of painful scars.  

Diagnostic Code 7805 applies to limitation of function which is neither shown nor asserted.  

As the criteria for a compensable rating under Diagnostic Code 7800 are not met, and as no other diagnostic code would provide a compensable rating if applied, the Board concludes that an increased rating for the Veteran's scars is not warranted.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Increased Rating-Headaches

In a December 2008 rating decision, the RO granted service connection for headaches and assigned an initial rating of 10 percent under Diagnostic Code 8100, effective November 1, 2007.  

Diagnostic Code 8100 applies to migraines and provides a 10 percent rating with characteristic prostrating attacks averaging one in 2 months over last several months.  With less frequent attacks, a 0 percent rating is for application.  A higher 30 percent rating requires characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent rating requires very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The Veteran testified that he has headaches 3 to 5 times a week.  However, "at least once a week" he has pain to the point where he cannot get out of bed and cannot do anything else.  According to the Veteran, during these more severe headaches, "I can't function.  I can't go to work.  I can't do anything...the things that I need to do on a normal basis."  

The Veteran's wife provided similar testimony and specified that the episodes where the Veteran must lie in bed for over a day occur three to four times in a month. 

On VA examination in June 2008, the Veteran described tightness across the top of his head without aura, photosensitivity, nausea, or focal neurological complaints.  These occur weekly and last for several hours.  A couple times a month, he has a feeling of lightheadedness that lasts a few minutes and resolves on sitting down.  

Based on the Veteran's competent testimony of headaches on a weekly basis which leave him unable to function, the Board finds that the criteria for a 30 percent rating for headaches are met.  

While the 30 percent rating contemplates prostrating headaches once per month, and the Veteran has reported several such headaches per month, the Board finds that the criteria for the next higher 50 percent rating are not met and are not more nearly approximated than those for the 30 percent rating.  In essence, a 50 percent rating requires severe economic inadaptability resulting from headaches.  Here, at the time of the June 2008 VA examination, the Veteran was working full time as a forklift driver.  He reported that he had lost no time from work during the prior 12 months.  At the time of the hearing, the Veteran testified that he was working part time from 18 to 20 hours a week.  While the Veteran's headaches are presumed to be impacting his occupational functioning, the evidence does not demonstrate severe economic inadaptability.  Accordingly, a 30 percent rating is warranted, but a rating in excess of 30 percent is not warranted.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Rating

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2013), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the first Thun element is not satisfied here with respect to any of the rated disabilities.  The Veteran's service-connected rhinitis is manifested by signs and symptoms such as nasal obstruction, runny nose, and watery eyes.  The service-connected pes planus is manifested by pain of the feet on manipulation and use.  The service-connected cervical spine disability is manifested by painful motion of the neck.  The service-connected headaches are manifested by pain and prostrating episodes.  These signs and symptoms, and their resulting impairment, are fully contemplated by the various rating schedules.  Moreover, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  

In sum, there is nothing exceptional or unusual about the Veteran's service-connected disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Veterans Claims Assistance Act of 2000

As the Board is granting the claim service connection for PTSD and sleep apnea, the claims are substantiated, and there are no further duties under the Veterans Claims Assistance Act of 2000 (VCAA).  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2); VAOPGCPREC 5-2004.

The remaining issues arise from a claim for service connection received in March 2008.  The Veteran was provided adequate notice in a May 2008 letter.  The Veteran does not assert that there has been any deficiency in the notice provided to him under the VCAA.  

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The RO has also obtained thorough medical examinations regarding his service-connected disabilities.  The Veteran has made no specific allegations as to the inadequacy of any examination.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

As discussed above, the Veteran asserted that his pes planus had worsened since the June 2008 examination, but he described only continuing symptoms, not an actual worsening.  There appears to be no basis for obtaining more recent examinations.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2013).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

During the February 2014 hearing, the undersigned Veterans Law Judge informed the Veteran of the rating criteria for each of the appealed service-connected rating issues, and specifically informed the Veteran of the criteria necessary to substantiate a higher rating.  With respect to service connection for the right knee and lumbar spine, the Veterans Law Judge informed the Veteran of the reasons for the denial of those claims and of the type of evidence necessary to substantiate the claims.  Moreover, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

Service connection for PTSD is granted.

Service connection for sleep apnea is granted.

Service connection for a right knee disorder is denied.

A disability rating in excess of 0 percent for rhinitis is denied. 

A disability rating in excess of 10 percent for a cervical spine disorder is denied. 

A disability rating in excess of 10 percent for bilateral pes planus is denied. 

A disability rating in excess of 0 percent for scars of the left eye and scalp is denied. 

A disability rating of 30 percent, but not higher, for headaches is granted. 

REMAND

The Veteran testified that he sustained minor back injuries throughout service, as well as a slip and fall injury while stationed in Iraq.  Service treatment records reveal no specific treatment of a back injury; however the Veteran was involved in a motor vehicle accident in 2005 at which time he sustained orthopedic injuries including a fracture of a cervical vertebra, as well as facial lacerations.  In addition, the Veteran noted on a report of medical assessment in September 2007, one month prior to service separation, that he flipped on a bike and landed on his back, and that he intended to seek service connection for a back disorder after service.  

Also significant, a VA spine examiner in June 2008, just eight months after service separation, diagnosed a chronic low back strain.  While this suggests the presence of a current chronic low back disorder, the Board notes that there is no subsequent treatment for low back complaints in the six years since that examination was conducted.  This calls into question whether there is a current chronic low back disability, and whether it is related to service.  

As there was at least one injury to the back in service, and as there is a diagnosis of a chronic back disorder made during the period of this claim, and made eight months after service separation, a nexus opinion is necessary to resolve the appeal.  

Accordingly, the issue of entitlement to service connection for a lumbar spine disorder is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current back disorder.  The relevant documents in the claims file should be made available to the VA examiner.

If the Veteran is found to have a current chronic low back disorder, the VA examiner is requested to provide the diagnosis and offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the disorder is causally or etiologically related to service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

2.  Readjudicate the remanded claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


